
	
		II
		110th CONGRESS
		2d Session
		S. 2543
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Ensign (for himself,
			 Mr. Alexander, Mr. Brownback, Mr.
			 Bunning, Mr. Coburn,
			 Mr. Coleman, Mr. Cornyn, Mrs.
			 Dole, Mr. Graham,
			 Mr. Grassley, Mr. Hagel, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Kyl, Mr.
			 McCain, Mr. McConnell,
			 Mr. Roberts, Mr. Sessions, Mr.
			 Shelby, Mr. Thune,
			 Mr. Voinovich, Mr. Hatch, and Mr. Nelson
			 of Nebraska) introduced the following bill; which was read twice
			 and referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit taking
		  minors across State lines in circumvention of laws requiring the involvement of
		  parents in abortion decisions.
	
	
		1.Short titleThis Act may be cited as the
			 Child Custody Protection
			 Act.
		2.Transportation of
			 minors in circumvention of certain laws relating to abortionTitle 18, United States Code, is amended by
			 inserting after chapter 117 the following:
			
				117ATRANSPORTATION
				OF MINORS IN CIRCUMVENTION OF CERTAIN LAWS RELATING TO ABORTION
					
						Sec.
						2431. Transportation of minors in
				  circumvention of certain laws relating to abortion.
						2432. Transportation of minors in
				  circumvention of certain laws relating to abortion.
					
					2431.Transportation
				of minors in circumvention of certain laws relating to abortion
						(a)Offense
							(1)GenerallyExcept
				as provided in subsection (b), whoever knowingly transports a minor across a
				State line, with the intent that such minor obtain an abortion, and thereby in
				fact abridges the right of a parent under a law requiring parental involvement
				in a minor’s abortion decision, in force in the State where the minor resides,
				shall be fined under this title or imprisoned not more than one year, or
				both.
							(2)DefinitionFor
				the purposes of this subsection, an abridgement of the right of a parent occurs
				if an abortion is performed or induced on the minor, in a State or a foreign
				nation other than the State where the minor resides, without the parental
				consent or notification, or the judicial authorization, that would have been
				required by that law had the abortion been performed in the State where the
				minor resides.
							(b)Exceptions
							(1)The prohibition of
				subsection (a) does not apply if the abortion was necessary to save the life of
				the minor because her life was endangered by a physical disorder, physical
				injury, or physical illness, including a life endangering physical condition
				caused by or arising from the pregnancy itself.
							(2)A minor
				transported in violation of this section, and any parent of that minor, may not
				be prosecuted or sued for a violation of this section, a conspiracy to violate
				this section, or an offense under section 2 or 3 based on a violation of this
				section.
							(c)Affirmative
				DefenseIt is an affirmative defense to a prosecution for an
				offense, or to a civil action, based on a violation of this section that the
				defendant—
							(1)reasonably
				believed, based on information the defendant obtained directly from a parent of
				the minor, that before the minor obtained the abortion, the parental consent or
				notification took place that would have been required by the law requiring
				parental involvement in a minor’s abortion decision, had the abortion been
				performed in the State where the minor resides; or
							(2)was presented with
				documentation showing with a reasonable degree of certainty that a court in the
				minor’s State of residence waived any parental notification required by the
				laws of that State, or otherwise authorized that the minor be allowed to
				procure an abortion.
							(d)Civil
				ActionAny parent who suffers harm from a violation of subsection
				(a) may obtain appropriate relief in a civil action unless the parent has
				committed an act of incest with the minor subject to subsection (a).
						(e)DefinitionsFor
				the purposes of this section—
							(1)the term
				abortion means the use or prescription of any instrument,
				medicine, drug, or any other substance or device intentionally to terminate the
				pregnancy of a female known to be pregnant, with an intention other than to
				increase the probability of a live birth, to preserve the life or health of the
				child after live birth, to terminate an ectopic pregnancy, or to remove a dead
				unborn child who died as the result of a spontaneous abortion, accidental
				trauma or a criminal assault on the pregnant female or her unborn child;
							(2)the term a
				law requiring parental involvement in a minor’s abortion decision
				means a law—
								(A)requiring, before
				an abortion is performed on a minor, either—
									(i)the notification
				to, or consent of, a parent of that minor; or
									(ii)proceedings in a
				State court; and
									(B)that does not
				provide as an alternative to the requirements described in subparagraph (A)
				notification to or consent of any person or entity who is not described in that
				subparagraph;
								(3)the term
				minor means an individual who is not older than the maximum age
				requiring parental notification or consent, or proceedings in a State court,
				under the law requiring parental involvement in a minor’s abortion
				decision;
							(4)the term
				parent means—
								(A)a parent or
				guardian;
								(B)a legal custodian;
				or
								(C)a person standing
				in loco parentis who has care and control of the minor, and with whom the minor
				regularly resides, who is designated by the law requiring parental involvement
				in the minor’s abortion decision as a person to whom notification, or from whom
				consent, is required; and
								(5)the term
				State includes the District of Columbia and any commonwealth,
				possession, or other territory of the United States, and any Indian tribe or
				reservation.
							2432.Transportation
				of minors in circumvention of certain laws relating to abortionNotwithstanding section 2431(b)(2), whoever
				has committed an act of incest with a minor and knowingly transports the minor
				across a State line with the intent that such minor obtain an abortion, shall
				be fined under this title or imprisoned not more than one year, or both. For
				the purposes of this section, the terms State,
				minor, and abortion have, respectively, the
				definitions given those terms in section
				2435.
					.
		3.Clerical
			 amendmentThe table of
			 chapters at the beginning of part I of title 18, United States Code, is amended
			 by inserting after the item relating to chapter 117 the following new
			 items:
			
				
					117A.Transportation of minors in circumvention of certain laws
				  relating to
				  abortion2431
				
				.
		
